White, P. J.
This is the second time this case has been presented to us on appeal. (See Gerrold v. The State, 11 Texas Ct. App., 219.) In the record before us we find an order of court that the statement of facts might be made up and filed within ten days after adjournment of the term. But the record further shows that the court adjourned on the twenty-first of October, and that the statement of facts was not filed until the sixth day of November following, and consequently was not filed in time. Being filed without authority of law, it cannot be considered by us for any purpose, and, there being no bill of exceptions presenting any other matter to be determined, it is only necessary that we should examine and pass upon the sufficiency of the indictment, and the sufficiency of the charge of the court. No valid objection can be found to either, and as to the charge it commends itself in every particular as a fair, able, comprehensive and admirable exposition of the law applicable to any phase of the case. The judgment is affirmed.

Affirmed.

Opinion delivered January 17, 1883.